Citation Nr: 0817425	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent 
for service-connected ventral hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his April 2006 substantive appeal, the veteran states that 
he has two scars as a result of hernia operations.  The 
veteran is not currently service-connected for scars, and 
this statement appears to be a claim for service connection.  
The issue of service connection for scars is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected ventral hernia is not 
manifested by a small hernia not well supported by a belt 
under ordinary conditions, or by weakening of the abdominal 
wall with indication for a supporting belt.  .

2.  The veteran's GERD did not begin in service and has not 
been shown to be related to service or to a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7339 (2007).

2.  Service connection for GERD is not established.  38 
U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2004 and May 2005, which 
substantially complied with the above notice requirements for 
a service connection claim.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a February 2004 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The April 2004 rating decision 
explained the criteria for the next higher disability rating 
available for ventral hernia under the applicable diagnostic 
code.  The March 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected ventral hernia, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b).  In addition, the veteran 
demonstrated actual knowledge of the criteria for a higher 
rating in his April 2006 substantive appeal.  In a June 2005 
letter, he stated he had no private medical records and thus 
no further evidence to offer.  Moreover, the record shows 
that the appellant was represented by a state Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 

VA has obtained service medical records (SMRs), afforded the 
veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Ventral Hernia

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's service-connected ventral hernia is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339, ventral 
hernia postoperative, and is currently rated at 0 percent 
disabling.  The veteran asserts that his symptoms entitle him 
to a higher rating.  Specifically, in his April 2006 
substantive appeal, he states that he has undergone 13 
surgeries for his hernia which have weakened his abdomen.  He 
contends that he is unable to work because of the hernia and 
GERD.  

The veteran underwent a VA gastrointestinal examination in 
March 2004.  He reported constant nausea as well as some 
heartburn over the previous four to six months.  He had had 
some short periods of diarrhea intermittently for the past 
few months, and he reported vomiting every other day.  He had 
not had any problems with his ventral hernia since the last 
repair 10 to 15 years earlier.  The examiner found that his 
abdomen was nontender and nondistended, with no palpable 
organomegaly or masses.  There was a well-healed surgical 
scar from ventral hernia repair which was 15centimeters long 
and 2 centimeters wide down the midline.  The examiner stated 
that the veteran's symptoms did not suggest residuals of 
ventral hernia repair and that there is a less than 50 
percent probability that his symptoms are related to the 
ventral hernia repairs he has had in the past.  An x-ray 
revealed a small hiatal hernia with gastroesophageal reflux, 
which the examiner stated is most probably secondary to 
morbid obesity and not related to the ventral hernia.  

The evidence includes VA outpatient treatment records dated 
between March 2004 and May 2005.  In March 2004, the veteran 
presented with abdominal pain.  In September 2004, he 
complained of chronic nausea that had improved with 
medication.  The veteran reported that he had undergone a 
hernia repair in the past.  

Under DC 7339, a 20 percent rating is warranted where the 
hernia is small and not well supported by a belt under 
ordinary conditions, or where the hernia is healed or there 
are post-operative wounds with weakening of the abdominal 
wall and indication for a supporting belt.  Where the wounds 
are post-operative and healed and no belt is indicated, a 
zero percent rating is awarded.  

The evidence does not show that the veteran's ventral hernia 
is currently disabling.  The examiner found that the surgical 
scar was well-healed and that the veteran's current symptoms 
are probably not related to the ventral hernia.  A ventral 
hernia was not shown on x-rays.  Although the veteran reports 
that his abdomen is weakened, there is no clinical evidence 
of this condition.  There is no evidence of indication for a 
supporting belt.  While the veteran is competent to describe 
the symptoms he experiences, as a layman he is not competent 
to diagnose a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given that abdominal weakness was not 
noted during the examination, the Board cannot conclude that 
such a condition exists.  Without competent medical evidence 
that the veteran's service-connected ventral hernia is 
currently disabling, there is no basis for an increased 
rating.  

Service Connection for GERD

Service connection will be awarded when the record contains 
(1) a medical diagnosis of a current disability, (2) medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  See 
38 U.S.C. § 1110; Caluza v. Brown, 7 Vet. App. 498 (1995), 38 
C.F.R. § 3.303.  In general, a disability may be service 
connected on a direct basis by affirmatively showing the 
inception or aggravation of that disability during service.  
38 C.F.R. § 3.303(a).  A disability may also be service 
connected on a secondary basis by demonstrating that the 
disability is either (1) proximately due to or the result of 
an already service-connected disease or injury, 38 C.F.R. § 
3.310, or (2) aggravated by an already service-connected 
disease or injury, whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran contends that his GERD is related to his service 
in that it is secondary to his service-connected ventral 
hernia.  As noted above, the record shows that veteran was 
diagnosed with hiatal hernia with mild GERD at a VA 
examination in March 2004.  However, the examiner stated that 
this condition is most probably secondary to the veteran's 
morbid obesity and not related to ventral hernia.  The 
veteran's SMRs do not show that this condition manifested in 
service, and there is no evidence that it was diagnosed prior 
to March 2004, many years after service.  Without competent 
medical evidence of a nexus between the veteran's GERD and 
his service, there is no basis for granting service 
connection.  

In summary, the Board finds that the veteran's service-
connected ventral hernia does not meet the criteria for an 
increased rating.  The veteran's GERD is unrelated to his 
military service, either directly or secondary to his ventral 
hernia; therefore, service-connection is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 0 percent for ventral hernia 
is denied.

Service connection for GERD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


